Appeal from an order of the Supreme Court, Erie County (Joseph D. Mintz, J.), entered August 30, 2006 in a medical malpractice action. The order granted the motion of defendants Amarjit Atwal, M.D., individually and doing business as Atwal Eye Care Center, *1341Buffalo Eye Care Associates and Amar Atwal, M.D., EC. to dismiss the complaint against them.
Now, upon reading and filing the stipulation to withdraw appeal signed by the attorneys for the parties on October 12, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Martoche, Smith, Centra and Fahey, JJ.